Broyles, C.. J.
A and B signed a written contract in which A agreed to buy, and B to sell, described real estate, on terms set forth in the contract. Under a separate contract entered into by C, a real-estate broker, and B, C was to receive from. B a stated sum of money for acting as broker in the transaction between A and B, the amount to be paid C on consummation of the trade between A and B. Prior to the signing of the contract of purchase by A and B, C, through his agent, brought A and B together and through his efforts procured the signing of said contract. Subsequently A refused to buy the property, although B was ready, willing, and able to carry out his part of the contract. Thereupon C, in his own name, sued A to recover the commission which he would have received from B if the trade had been consummated, and based his cause of action on A’s breach of his contract with B.
Reid: The plaintiff 0 was not a party nor a privy to the contract of sale between A and B; and A, the proposed buyer of the property, was not a party nor a privy to the contract between the broker C and the proposed seller B, as to C’s commission in the event of the consummation of the trade. It follows that C had no cause of action against A; and the amended petition was properly dismissed on general demurrer. See, in this connection, West v. Morris, 10 Ga. App. 651 (73 S. E. 1075) ; Farrell v. Bean, 26 Ga. App. 462 (106 S. E. 315) ; Gibson Land Co. v. Brittain, 182 N. C. 676 (110 S. E. 82, 20 A. L. R. 211) ; Le Master v. Dalhart Agency, 56 Tex. Civ. App. 302 (121 S. W. 185). The apparently contrary ruling in the case of Livermore v. Crane, 26 Wash. 529 (67 Pac. 221, 57 L. R. A. 401), cited and relied on by counsel for the plaintiff in error, is opposed by the weight of authority and will not be followed.

Judgment on main bill of exceptions asffirmed; cross-bill dismissed.


Luke and Bloodworth, JJ., concur.